Case: 22-1804    Document: 21      Page: 1    Filed: 09/15/2022




            NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                     JOHN H. FARO,
                    Petitioner-Appellant

                              v.

      KATHERINE K. VIDAL, Under Secretary of
       Commerce for Intellectual Property and
       Director of the United States Patent and
                  Trademark Office,
                  Respondent-Appellee
                 ______________________

                         2022-1804
                   ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:18-cv-00274-AJT-
 TCB, Judge Anthony J. Trenga.
                   ______________________

                         ORDER
     The appellant having failed to file the brief required by
 Federal Circuit Rule 31(a) within the time permitted by the
 rules, it is
Case: 22-1804   Document: 21   Page: 2   Filed: 09/15/2022




 2                                         FARO V. VIDAL



     ORDERED that the notice of appeal be, and the same
 hereby is, DISMISSED, for failure to prosecute in
 accordance with the rules.




                                FOR THE COURT

 September 15, 2022
       Date                     /s/ Peter R. Marksteiner
                                Peter R. Marksteiner
                                Clerk of Court


 ISSUED AS A MANDATE: September 15, 2022